      Case 4:19-cv-04240 Document 38 Filed on 12/29/20 in TXSD Page 1 of 9
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                             UNITED STATES DISTRICT COURT                             December 29, 2020
                              SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                  HOUSTON DIVISION

CLARENCE MILLER,                §
                                §
     Plaintiff,                 §
VS.                             §                    CIVIL ACTION NO. 4:19-CV-04240
                                §
NORTHWEST HARRIS COUNTY MUD NO. §
24,                             §
                                §
     Defendant.                 §

                         MEMORANDUM OPINION AND ORDER

I.     INTRODUCTION

       Before the Court is the defendant’s, Northwest Harris County MUD No. 24 (the

“District”), motion to for summary judgment. (Dkt. No. 36). The plaintiff, Clarence Miller, has

filed a response in opposition to the defendant’s motion. (Dkt. No. 37). The District has not filed

a reply, and the time for doing so has passed. After having carefully considered the motion,

response, the record, and the applicable law, the Court determines that the defendant’s motion

for summary judgment should be DENIED.

II.    FACTUAL BACKGROUND

       The District is a municipal utility district located in Harris County, Texas and authorized

by the Texas Commission of Environmental Quality (“TCEQ”) to provide water, sewage,

drainage, and other utility-related services within its geographic boundaries. Between 2012 and

September 28, 2019, the District employed Miller in the capacity of general manager. During the

period relevant to this suit, Miller entered into employment agreements with the District for

successive one-year terms. The individual agreements set Miller’s salary at: $80,000 from April

1, 2016 to March 31, 2017; $100,000 from April 1, 2017 to March 31, 2018; $105,000 from



1
       Case 4:19-cv-04240 Document 38 Filed on 12/29/20 in TXSD Page 2 of 9




April 1, 2018 to March 31, 2019; and $75,000 from April 1, 2019 to March 31, 2020.1

        Miller was the District’s sole employee, and as general manager he was responsible for

overseeing the security, repairs, and operation of the District’s administrative building and its

wastewater treatment plants. He also marketed the use of the District’s administrative building as

an event space, scheduled events at the building, and either attended such events or

subcontracted others to do so in his place. Miller’s employment agreements required that any

subcontractor hired by Miller “must be approved by the [District’s] Board and paid directly by

the General Manager.” His duties additionally included accepting payments or issuing refunds

for building events, purchasing necessary supplies and paying vendors, and making deposits into

the District’s petty cash account.

        On October 28, 2019, Miller sued the District under the Fair Labor Standards Act of

1938, 29 U.S.C. § 201, et seq. (the “FLSA” or the “Act”), alleging that the District violated the

Act’s overtime pay provisions with respect his pay during the latter period of his employment.

Specifically, Miller alleges that between January 1, 2016 and September 28, 2019,2 the District

misclassified him as a non-exempt employee under the FLSA and that during this time he

regularly worked between 20 and 30 hours of uncompensated overtime each week.




III.    CONTENTIONS OF THE PARTIES

1
  Each agreement also provided that “[t]he General Manager is a full-time position exempt from the
overtime requirements of the Fair Labor Standards Act.” It is well-established, however, that employees
cannot waive their FLSA claims by contract. Mireles v. Frio Foods, Inc., 899 F.2d 1407, 1411 n.4 (5th
Cir. 1990) (citing Barrentine v. Arkansas–Best Freight Sys., 450 U.S. 728, 101 S.Ct. 1437, 1444–45, 67
L.Ed.2d 641 (1981)).
2
 Miller alleges that the District’s violations were willful and that, therefore, the FLSA’s three-year statute
of limitations applies to their claims. See 29 U.S.C. § 255(a). Accordingly, the period encompassed by
Miller’s suit runs from October 29, 2016 until the date he filed suit.

2
      Case 4:19-cv-04240 Document 38 Filed on 12/29/20 in TXSD Page 3 of 9




       The District argues that summary judgment is appropriate because the record shows that,

as matter of law, Miller was exempt from the FLSA’s overtime provisions based on the Act’s

exemptions for administrative employees and highly compensated employees. See 29 C.F.R.

§§ 541.600–.601. The District asserts that the “highly-compensated-employee” exemption

applied to Miller between April 1, 2017 and March 31, 2019, during which period he received an

annual salary of $100,000 and $105,000, respectively.

       Miller argues that the “administrative-employee” exemption does not apply to him

because he did not, as required by the exemption, exercise discretion and independent judgment

in matters of significance to the District. He also asserts that the highly-compensated-employee

exemption is inapplicable to him because he had to pay all subcontractors directly, without

reimbursement from the District, thereby reducing this salary below the exemption’s minimum

threshold. In effect, Miller asserts that this requirement of his employment—i.e., paying

subcontractors from his salary without reimbursement—violated the “salary basis” test set forth

in 29 C.F.R. § 541.600, et seq. and 29 C.F.R. § 531.035.

IV.    STANDARD OF REVIEW

       A.     The Summary Judgment Standard

       Rule 56 of the Federal Rules of Civil Procedure authorizes summary judgment against a

party who fails to make a sufficient showing of the existence of an element essential to the

party’s case and on which that party bears the burden at trial. See Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).

The movant bears the initial burden of “informing the district court of the basis for its motion”

and identifying those portions of the record “which it believes demonstrate the absence of a

genuine issue of material fact.” Celotex, 477 U.S. at 323; see also Martinez v. Schlumber, Ltd.,

338 F.3d 407, 411 (5th Cir. 2003). Summary judgment is appropriate where the pleadings, the

3
      Case 4:19-cv-04240 Document 38 Filed on 12/29/20 in TXSD Page 4 of 9




discovery and disclosure materials on file, and any affidavits show “that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a).

       “If the dispositive issue is one on which the nonmoving party will bear the burden of

proof at trial, the moving party may satisfy its burden by merely pointing out that the evidence in

the record contains insufficient proof concerning an essential element of the nonmoving party’s

claim.” Norwegian Bulk Transport A/S v. International Marine Terminals Partnership, 520 F.3d

409, 412 (5th Cir. 2008). If the movant meets its burden, the burden then shifts to the nonmovant

to “go beyond the pleadings and designate specific facts showing that there is a genuine issue for

trial.” Little, 37 F.3d at 1075. The nonmovant must then “‘identify specific evidence in the

record and articulate the ‘precise manner’ in which that evidence support[s] [its] claim[s].’”

Stults, 76 F.3d at 656 (citing Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir.), cert. denied, 513

U.S. 871, 115 S. Ct. 195, 130 L. Ed.2d 127 (1994)). It may not satisfy its burden “with some

metaphysical doubt as to the material facts, by conclusory allegations, by unsubstantiated

assertions, or by only a scintilla of evidence.” Little, 37 F.3d at 1075 (internal quotation marks

and citations omitted). Instead, it “must set forth specific facts showing the existence of a

‘genuine’ issue concerning every essential component of its case.” Am. Eagle Airlines, Inc. v. Air

Line Pilots Ass'n, Intern., 343 F.3d 401, 405 (5th Cir. 2003) (citing Morris v. Covan World Wide

Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).

       “A fact is material only if its resolution would affect the outcome of the action, . . . and

an issue is genuine only ‘if the evidence is sufficient for a reasonable jury to return a verdict for

the [nonmovant].’” Wiley v. State Farm Fire and Cas. Co., 585 F.3d 206, 210 (5th Cir. 2009)

(internal citations omitted). All “factual controversies [are to be resolved] in favor of the



4
      Case 4:19-cv-04240 Document 38 Filed on 12/29/20 in TXSD Page 5 of 9




[nonmovant], but only where there is an actual controversy, that is, when both parties have

submitted evidence of contradictory facts.” Boudreaux, 402 F.3d at 540 (citing Little, 37 F.3d at

1075 (emphasis omitted)).      In sum, “[t]he appropriate inquiry [on summary judgment] is

‘whether the evidence presents a sufficient disagreement to require submission to a jury or

whether it is so one-sided that one party must prevail as a matter of law.’” Septimus v. Univ. of

Hous., 399 F.3d 601, 609 (5th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251–52 (1986)).

       B.      The FLSA and its Exemptions

       Under the FLSA, all employees must receive overtime compensation for hours worked in

excess of forty hours during a seven-day workweek. See 29 U.S.C. § 207(a)(1). Employees are

entitled to overtime compensation, unless their employer proves that a statutory exemption

applies. The District asserts that Miller is not entitled to overtime compensation because he falls

within the administrative-employee and highly-compensated-employee exemptions. See id.

§ 213(a); 29 C.F.R. §§ 541.600–.601. FLSA exemptions are narrowly construed against the

employer, who has the burden of demonstrating that an employee is exempt. Tyler v. Union Oil

Co. of Cal., 304 F.3d 379, 402 (5th Cir. 2002). Whether an employee is exempt under the FLSA

is mainly a fact issue determined by the employee’s salary, duties, and application of the factors

in 29 C.F.R. Part 541, but the ultimate decision is a question of law. Lott v. Howard Wilson

Chrysler–Plymouth, Inc., 203 F.3d 326, 330–31 (5th Cir. 2000).

V.     ANALYSIS AND DISCUSSION

       A.      The Administrative-Employee Exemption

      The Court is of the opinion that the District has not met its summary judgment burden as

to the third prong of the administrative-employee exemption and that summary judgment

premised on this exemption is, therefore, inappropriate. During the period applicable here, the

5
      Case 4:19-cv-04240 Document 38 Filed on 12/29/20 in TXSD Page 6 of 9




Department of Labor (“DOL”) regulations defined an “administrative” employee as an

employee:

            (1) Compensated on a salary or fee basis . . . at a rate of not less than
            [$455] per week . . . , exclusive of board, lodging or other facilities;

            (2) Whose primary duty is the performance of office or non-manual work
            directly related to the management or general business operations of the
            employer or the employer’s customers; and

            (3) Whose primary duty includes the exercise of discretion and
            independent judgment with respect to matters of significance.

29 C.F.R. § 541.200(a) (2004); id. § 541.600(a). In determining whether an employee’s duties

satisfy the “discretion and judgment” prong, Court should consider whether the employee:

            has authority to formulate, affect, interpret, or implement management
            policies or operating practices; . . . carries out major assignments in
            conducting the operations of the business; . . . performs work that affects
            business operations to a substantial degree; . . . has authority to commit
            the employer in matters that have significant financial impact; . . . has
            authority to waive or deviate from established policies and procedures
            without prior approval; . . . has authority to negotiate and bind the
            company on significant matters; . . . provides consultation or expert
            advice to management; . . . is involved in planning long- or short-term
            business objectives; . . . investigates and resolves matters of significance
            on behalf of management; . . . and represents the company in handling
            complaints, arbitrating disputes or resolving grievances.

Id. § 541.202(b). In support of Miller’s ability to exercise discretion and independent judgment

as general manager, the District cites Miller’s deposition testimony, in which Miller states that he

initiated efforts to advertise the District’s building as an event facility, both at in-person events

and via social media. Miller also worked with local residents to power security cameras in the

area, cameras that he had obtained the community’s permission to install. Additionally, Miller

testified that he had authority to schedule security for building events, could modify his work

schedule by deciding to have another board member attend building events in his place, could




6
      Case 4:19-cv-04240 Document 38 Filed on 12/29/20 in TXSD Page 7 of 9




cancel building events for non-payment and issue refunds, and coordinated and oversaw

maintenance and repair of the building and the District’s wastewater treatment plants.

       In response, Miller points to separate deposition testimony in which he speaks to the

limits on his discretion. He testified that he could select only one of two other District board

members, either Derrel Felton or Darryl Simon, to attend building events in his stead.

Furthermore, he testified that he did not have discretion in choosing vendors to perform repairs at

the administrative building, or to provide event security. For instance, when the building’s water

heater needed to be replaced, Miller simply contacted a plumbing company that the board had

pre-authorized and submitted their bid to the board for approval. Additionally, there is no

evidence that Miller could hire and fire District employees, negotiate for or bind the District on

significant matters, or waive or deviate from established policies and procedures without the

prior approval of the District board. See id. § 541.202(b). Indeed, Miller repeatedly testified that

all of his decisions relating to the administrative building or the District required the board’s

approval.

       As noted, the Court must construe FLSA exemptions narrowly and against the employer,

who has the burden to establish that an exemption applies. Tyler, 304 F.3d at 402. Based on the

record evidence, the Court is of the opinion that the District has not established that, as a matter

of law, Miller was subject to the Act’s administrative-employee exemption.

       B.      The Highly-Compensated-Employee Exemption

       The District also contends that Miller satisfied the requirements for the “highly-

compensated-employee” exemption. This exemption applies to employees who receive a “total

annual compensation of at least $100,000.00,” on “a salary or fee basis,” and who “customarily

and regularly perform at least one of the duties of an executive, administrative, or professional



7
     Case 4:19-cv-04240 Document 38 Filed on 12/29/20 in TXSD Page 8 of 9




employee.” 29 C.F.R. § 541.601(a), (b)(1). To satisfy this exemption, like the administrative-

employee exemption, an employer must meet the “salary-basis” test, which requires that an

employee receive “each pay period . . . a predetermined amount constituting all or part of the

employee’s compensation, which amount is not subject to reduction because of variations in the

quality or quantity of the work performed.” Edwards v. KB Home, No. 3:11–CV–240, 2015 WL

6965387, at *2 (S.D. Tex. Nov. 10, 2015) (citing 29 C.F.R. § 541.602(a)). This predetermined

amount must be made “free and clear,” meaning “finally and unconditionally.” 29 C.F.R. §

531.35; Edwards, 2015 WL 6965387, at *2. Specifically, the FLSA prohibits arrangements

wherein the “employee ‘kicks-back’ directly or indirectly to the employer or to another person

for the employer’s benefit the whole or part of the wage delivered to the employee.” 29 C.F.R. §

531.35. For instance, if “the employee must provide tools of the trade . . . required for the

performance of the employer’s particular work, there would be a violation of the Act in any

workweek when the cost of such tools purchased by the employee cuts into the minimum or

overtime wages required to be paid him under the Act.” Id.

       Miller’s employment agreements for the periods of April 1, 2017 to March 31, 2018 and

April 1, 2018 to March 31, 2019 provide for a salary of $100,000 and $105,000, respectively.

Miller verified these salary amounts during his deposition. However, Miller in effect argues that

he did not receive his salary compensation “free and clear” because the agreements required him

to pay subcontractors out of pocket to perform duties such as attending building events. Indeed,

Miller’s employment agreements for the above time periods required that any subcontractor

contracted by Miller “must be approved by the Board and paid directly by the General Manager.”

Miller offers evidence that he paid Darryl Simon and Darrel Felton subcontracting fees totaling

$26,600 during the fiscal year commencing on April 1, 2017 and $26,400 for the fiscal year



8
      Case 4:19-cv-04240 Document 38 Filed on 12/29/20 in TXSD Page 9 of 9




commencing April 1, 2018. There is no evidence that the District reimbursed Miller for these

amounts, and Miller asserts that his “total annual compensation” was effectively reduced to

$73,400 and $78,600 for each respective year of employment. The District does not address

Miller’s “free and clear” argument or attempt to contravene Miller’s evidence on this point.

       The Court finds persuasive Miller’s argument that the District’s failure to reimburse him

for out-of-pocket payments to subcontractors resulted in a violation of the FLSA’s salary-basis

test. See Edwards, 2015 WL 6965387, at *2; U.S. Dep’t of Labor, Wage & Hour Div., Opinion

Letter, 2006 WL 940663, at *1 (Mar. 10, 2006) (requiring purportedly exempt employees “to

make out-of-pocket reimbursements” to or for the benefit of an employer “from compensation

already received . . . would result in employees not receiving their predetermined salaries when

due on a ‘guaranteed’ basis or ‘free and clear’”). To show that the highly-compensated-employee

exemption applied to Miller, the District needed to show that Miller’s compensation satisfied the

salary-basis test. Because it failed to do so, the Court must deny summary judgment.

VI.    CONCLUSION

       Based on the foregoing, the defendant’s motion for summary judgment is DENIED.

       It is so ORDERED.

       SIGNED on this 29th day of December, 2020.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge




9
